Citation Nr: 1026138	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to special monthly compensation.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION


[Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.]

The Veteran, who is the appellant, served on active duty from 
March 1947 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In reviewing the Veteran's file, the Board has not found VA 
records referred to in the most recent supplemental statement of 
the case in November 2008.  Therefore, further development is 
needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA records cited in the 
supplemental statement of the case in 
November 2008, namely, VA records:  dated 
November 29, 2006, December 8, 2006, and 
December 22, 2006.  




2.  On completion of the foregoing, the 
claim should be adjudicated.   If the 
decision remains adverse to the Veteran, 
then provide his custodian and 
representative a supplemental statement of 
the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
